Judgment, Supreme Court, New York County (William Wetzel, J.), rendered May 1, 2000, convicting defendant, after a jury trial, of robbery in the first and second degrees and burglary in the first degree, and sentencing him to an aggregate term of 7 to 14 years, unanimously affirmed.
Although “[t]he preferred phrasing to convey the concept and degree of reasonable doubt is illustrated in the Pattern Criminal Jury Instructions” (People v Cubino, 88 NY2d 998, 1000), the court’s charge on reasonable doubt, viewed in totality, conveyed the appropriate legal principles and does not warrant reversal (id.).
Defendant’s claim that the court should have delivered an accomplice corroboration charge is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the absence of such a charge did not deprive defendant of a fair trial in view of the extensive circumstantial evidence independent of the accomplice’s testimony (see People v Scullark, 272 AD2d 268, lv denied 95 NY2d 938).
We perceive no basis for reducing the sentence. Concur— Nardelli, J.P., Tom, Lerner, Marlow and Gonzalez, JJ.